Case 1:20-cv-00060-UNA Document 3 Filed 01/24/20 Page 1 of 2

FILED

UNITED STATES DISTRICT COURT JAN 24 2020

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia

Samuel B. Johnson,
Plaintiff,

V. Civil Action No. 20-60 (UNA) .

YELP,

Defendant.

 

A ae ae ee ee ee a

ORDER DENYING IN FORMA PAUPERIS MOTION

Plaintiff has submitted to the Clerk of Court a complaint and an application to proceed in
forma pauperis (“IFP”). Parties instituting a civil action are required to pay the applicable filing
fee unless granted IFP status. See 28 U.S.C. §§ 1914, 1915. Whether to permit or deny an
application to proceed IFP is within the sound discretion of the Court. See Prows v. Kastner, 842°
F.2d 138, 140 (st Cir.), cert. denied, 488 U.S. 941 (1988); Weller v. Dickson, 314 F.2d 598, 600
(9" Cir.), cert. denied, 375 U.S. 845 (1963). “[C]ourts will generally look to whether the person
is employed, the person’s annual salary, and any other property or assets the person may possess.”
Schneller v. Prospect Park Nursing and Rehab. Ctr., No. 06-545, 2006 WL 1030284, *1 (E.D. Pa.
Apr. 18, 2006), appeal dismissed, 2006 WL 3038596 (3d Cir. Oct. 26, 2006).

An individual need not “be absolutely destitute to enjoy the benefit of the [IFP] statute.”
McKelton v. Bruno, 428 F.2d 718, 719 (D.C. Cir. 1970), quoting Adkins v. E.. DuPont de Nemours
& Co., 335 U.S. 331, 339 (1948). But a party should demonstrate that because of poverty, the
party cannot “pay or give security for the costs .. . and still be able to provide [for] the necessities

of life.” Jd. at 719-20 (internal quotation marks omitted).
Case 1:20-cv-O0060-UNA Document 3 Filed 01/24/20 Page 2 of 2

Plaintiff reports an annual income of $70,000. Plaintiff's monthly expenses are modest,
and he lists no extraordinary debt or financial obligations. The court therefore finds that plaintiff
has not made the requisite showing to proceed IFP.

Accordingly, it is

ORDERED that plaintiff's application to proceed in forma pauperis [Dkt. # 2] is
DENIED. Plaintiff has 30 days from the filing date of this order to pay the $400 filing fee

applicable to civil actions, or suffer dismissal of the case without prejudice.

Unitéd States District Judge
DATE: January 23 , 2020
